Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the first embodiment in the reply filed on 03/30/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramaswamy, U.S. Patent 8,846,516.
Ramaswamy shows the invention as claimed including a memory cell comprising charge-trapping material between a semiconductor channel material and a gating region; the charge-trapping-
Concerning dependent claim 8, the memory cell further comprises wherein a charge-trapping-region is between the semiconductor channel material and the gating region; and wherein the charge-trapping-material is a first charge-trapping-material within the charge-trapping region and is directly against a second charge-trapping-material within the charge-trapping-region; and wherein the second charge-trapping-material comprises silicon and nitrogen, and does not include the trap-enhancing-additive (see figs. 2-3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy, U.S. Patent 8,846,516.
Ramaswamy is applied as above but does not expressly disclose the respective concentrations of nitrogen, silicon, and trap enhancing additive. However, a prima facie case of obviousness is established because generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA1955).
Regarding dependent claim 7, note that the trap enhancing additive in Ramaswamy comprises titanium (see, for example, col. 6-lines 1-13).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy, U.S. Patent 8,846,516 in view of Byun et al., U.S. Patent 9,406,574.
Ramaswamy is applied as above but does not expressly disclose using carbon as the trap-enhancing additive. Byun et al. discloses using the element carbon as a way of increasing the number of traps in a layer (see pargraph 0052). Because both Ramaswamy and Byun et al. teach using materials to enhance the number of traps in a layer, it would have been obvious to one skilled in the art to substitute the carbon in Byun et al. with the metal element of Ramaswamy to achieve the predictable result of increasing the number of traps in the layer.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Ramaswamy, U.S. Patent 8,846,516 in view of King, U.S. Patent 6,853,035.
Ramaswamy is applied as above but does not expressly disclose using boron as the trap-enhancing additive. King discloses using the element boron as a way of increasing the number of traps in a layer (see col. 2-lines 54-62). Because both Ramaswamy and King teach using materials to enhance the number of traps in a layer, it would have been obvious to one skilled in the art to substitute the carbon in King with the metal element of Ramaswamy to achieve the predictable result of increasing the number of traps in the layer.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy, U.S. Patent 8,846,516 in view of Chakrabarti et al., US 2003/0091257.
Ramaswamy is applied as above but does not expressly disclose using phosphorous as the trap-enhancing additive. Chakrabarti et al. discloses using the element phosphorous as a way of increasing the number of traps in a layer (see paragraph 0003). Because both Ramaswamy and Chakrabarti et al. teach using materials to enhance the number of traps in a layer, it would have been obvious to one skilled in the art to substitute the carbon in Byun et al. with the metal element of Chakrabarti et al. to achieve the predictable result of increasing the number of traps in the layer.

Claims 12-18, 20, 24, 28-32, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2012/0104484 in view of Ramaswamy, U.S. Patent 8,846,516.
Lee et al. shows the invention substantially as claimed including an integrated assembly, comprising: a stack of alternating first and second levels; the first levels including conductive structures and the second levels being insulative; and channel-material-pillars extending through the stack, and charge-trapping regions 118 along the channel material pillars and being between the pillars and conductive structures.
Lee et al. does not expressly disclose charge-trapping regions including silicon, nitrogen, and one of the claimed trap enhancing additives. Ramaswamy shows the invention as claimed including a memory cell comprising charge-trapping material between a semiconductor channel material and a gating region; the charge-trapping-material including silicon, nitrogen and metal trap-enhancing-additive. Ramaswamy shows the invention as claimed including a memory cell comprising charge-trapping material between a semiconductor channel material and a gating region; the charge-trapping-material including silicon, nitrogen and metal trap-enhancing-additive. Ramaswamy shows the invention as claimed including a memory cell comprising charge-trapping material between a semiconductor channel material and a gating region; the charge-trapping-material including silicon, nitrogen and metal trap-enhancing-additive. In view of this disclosure, it would have been obvious to one of ordinary skill in the art to include the charge trapping material of Lee et al. to include the elements as disclosed in Ramaswamy in order to achieve the predictable results of increasing the number of traps in the layer. 
Concerning dependent claim 13, note that the pillars comprise silicon.
With respect to dependent claims 14-16, note that in Ramaswamy two levels of charge trapping can exist where the second level does not have the claimed additive.
Regarding dependent claims 17-18 and 31-32, note the presence of tunneling regions 117 between pillars 114 and charge trapping regions 118 and charge blocking regions 116b (see, for example, fig. 22).
Regarding claims 20 and 28 and the concentration of the trapping material, a prima facie case of obviousness is established because generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA1955).
	Regarding dependent claim 24, note that Ramaswamy uses a metal element such as titanium for the trap enhancing additive.
Concerning dependent claims 29-31 and 34, the memory cell further comprises the claimed configuration in Ramaswamy wherein a charge-trapping-region is between the semiconductor channel material and the gating region; and wherein the charge-trapping-material is a first charge-trapping-material within the charge-trapping region and is directly against a second charge-trapping-material within the charge-trapping-region; and wherein the second charge-trapping-material comprises silicon and nitrogen, and does not include the trap-enhancing-additive (see figs. 2-3).

Claim 21 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2012/0104484 in view of Ramaswamy, U.S. Patent 8,846,516 as applied to claims 12-18 and 20 above, and further in view of Byun et al., U.S. Patent 9,406,574.
Lee et al. and Ramaswamy are applied as above but does not expressly disclose using carbon as the trap-enhancing additive. Byun et al. discloses using the element carbon as a way of increasing the number of traps in a layer (see paragraph 0052). In view of these disclosures, it would have been obvious to one skilled in the art to substitute the carbon in Byun et al. with the metal element of Lee et al. modified by Ramaswamy to achieve the predictable result of increasing the number of traps in the layer.
Regarding dependent claim 33, note that the second charge trapping material in the reference of Lee et al. modified by Ramaswamy and Byun contains less carbon in the second charge-trapping-material.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2012/0104484 in view of Ramaswamy, U.S. Patent 8,846,516 as applied to claims 12-18 and 20 above, and further in view of  King, U.S. Patent 6,853,035.
Lee et al. and Ramaswamy is applied as above but does not expressly disclose using boron as the trap-enhancing additive. King discloses using the element boron as a way of increasing the number of traps in a layer (see col. 2-lines 54-62). Because the combination of Lee et al. and Ramaswamy and King teach using materials to enhance the number of traps in a layer, it would have been obvious to one skilled in the art to substitute the metal element of Ramaswamy with the carbon in King to achieve the predictable result of increasing the number of traps in the layer.

 Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2012/0104484 in view of Ramaswamy, U.S. Patent 8,846,516 as applied to claims 12-18 and 20 above, and further in view of Chakrabarti et al., US 2003/0091257.
Lee et al. and Ramaswamy are applied as above but do not expressly disclose using phosphorous as the trap-enhancing additive. Chakrabarti et al. discloses using the element phosphorous as a way of increasing the number of traps in a layer (see paragraph 0003). Because both the combination of Lee and Ramaswamy and Chakrabarti et al. teach using materials to enhance the number of traps in a layer, it would have been obvious to one skilled in the art to substitute the metal element of Ramaswamy with the phosphorous element of Chakrabarti et al. to achieve the predictable result of increasing the number of traps in the layer.

Allowable Subject Matter
Claims 9-10, 19, 25-27, 35-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2008/0242034 discloses pillars 25 that are used as components of a memory device including the channel (see fig. 6D), US 2010/0309729 discloses alternating conductive and insulative layers that form a nonvolatile memory device, and US 2011/0294290 discloses a stacked memory device with alternating conductive and insulating regions (see fig. 2, for example).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        



June 19, 2021